       Case 8-18-71748-ast                   Doc 971          Filed 06/14/21     Entered 06/14/21 11:58:45




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------
In re:                                                :
                                                      :                        Chapter 11
ORION HEALTHCORP, INC. et al.,                        :
                                                      :                        Case No. 18-71748 (AST)
                              Debtors.                :
____________________________________:                                          (Jointly Administered)
                                                      :
HOWARD M. EHRENBERG IN HIS                            :
CAPACITYAS LIQUIDATING TRUSTEE :
OF ORION HEALTHCORP, INC., et al., :                                           Adv. Pro. No. 20-08051 (AST)
HEALTHCORP, INC., ET AL.,                             :
                                                      :
                              Plaintiff,              :
                                                      :
v.                                                    :
                                                      :
ELENA SARTISON; 2 RIVER TERRACE :
APARTMENT 12J, LLC; CLODAGH                           :
BOWYER GREENE A/K/A CLODAGH :
BOWYER; ELLIOTT GREENE,                               :                                          :
                                                      :
                              Defendants.             :
---------------------------------------------------------------------------

       EVIDENTIARY OBJECTION TO EXHIBIT SUBMITTED BY
    LIQUIDATING TRUSTEE IN SUPPORT OF MOTION TO APPROVE
           SALE OF 2 RIVER TERRACE APARTMENT 12J
     Case 8-18-71748-ast         Doc 971      Filed 06/14/21     Entered 06/14/21 11:58:45




The Defendant herein, 2 River Terrace Apartment 12J, LLC (“2 River”), by and through its

attorneys, Parlatore Law Group, LLP, respectfully submits its evidentiary objection to the sole

numbered exhibit submitted by Howard M. Ehrenberg, acting in his capacity as Liquidating

Trustee of Orion Healthcorp, Inc., et al., filed on June 9, 2021 in support of the Trustee’s Motion

seeking the Court’s approval of the sale of Apartment 12J, 2 River Terrace, New York, New York.

       1.       The Trustee has submitted as Exhibit 1 [Docket No. 967] a single, uncertified page

purporting to be a current bill from Douglas Elliman relating to Apartment 12J. No foundation

was laid for the identification, authenticity or reliability of the document. See Potamkin Cadillac

Corp. v. B.R.l Coverage Corp., 38 F.3d 627, 632 (2d Cir. 1994) citing to Gentile v. County of

Suffolk, 926 F.2d 142, 151 (2d Cir. 1991) (The party proffering evidence has the burden of showing

that the prerequisites for its admissibility are met. The district court's findings as to whether those

prerequisites have been met may not be overturned unless they are clearly erroneous). Here, the

Trustee provided an affirmation in his capacity as Liquidating Trustee rather than as counsel. A

lay witness may offer opinion testimony only if it is, among other criteria, "rationally based on the

witness's perception." McDowell v. Eli Lilly & Co., 2015 U.S. Dist. LEXIS 23445, *9 (S.D.N.Y.

2015), citing to Fed. R. Evid. 701.

       2.      The foundational requirement in Fed. R. Civ. 701 goes to the admissibility of

evidence because a witness may not testify to a matter unless evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter. United States v.Garcia,

291 F.3d 127 (2d Cir. 2004).

                                                  1
     Case 8-18-71748-ast    Doc 971   Filed 06/14/21   Entered 06/14/21 11:58:45




Respectfully submitted,


Dated: New York, New York              By:     /s/ Maryam N. Hadden          ______
       June 14, 2021                         Maryam N. Hadden, Esq.
                                             Parlatore Law Group, LLP
                                             One World Trade Center, Suite 8500
                                             New York, New York 10007
                                             Maryam.hadden@parlatorelawgroup.com
                                             (646)846-6382




                                         2
